Citation Nr: 9929289	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  93-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a dislocated left shoulder, on 
appeal from the initial evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bronchial asthma, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to June 1992.  This appeal arises from a January 1993 rating 
decision of the Philadelphia, Pennsylvania, regional office 
and insurance center (ROIC) which assigned a 20 percent 
disability rating for the residuals of a dislocated left 
shoulder and a noncompensable disability rating for bronchial 
asthma, after granting service connection for the same.  By a 
rating action dated in March 1998, the noncompensable 
evaluation assigned to the service-connected bronchial asthma 
was increased to 10 percent, effective in June 1992.

The Board of Veterans' Appeals (Board) notes that this appeal 
initially included the issue of entitlement to an increased 
evaluation for service-connected psoriasis.  However, in a 
decision dated in September 1995, the Board denied this 
claim.  The issue of an increased evaluation for service-
connected psoriasis is therefore no longer the subject of 
appellate consideration.

On October 28, 1993, a hearing was held in Washington, DC, 
before a member of the Board who is longer employed by the 
Board.  The veteran was apprised of this development in a 
letter dated in June 1999.  Noting that the law requires that 
the Board member who conducts a hearing on appeal must 
participate in any decision made on that appeal, he was 
advised that he had the right to have another hearing before 
a member of the Board.  He was told he had 30 days to 
respond, and that, if no response was received, the Board 
would assume he did not want an additional hearing.  To date, 
the veteran has not replied to this inquiry.

This matter was Remanded by a member of the Board in 
September 1995 and July 1996 for the purpose of obtaining 
additional medical evidence and providing due process to the 
veteran, and it has been returned to the Board for appellate 
review.

REMAND

In its July 1996 Remand, the Board requested that the ROIC 
contact the veteran and obtain the names and addresses of all 
medical care providers who had treated him for his left 
shoulder disorder or bronchial asthma since his discharge 
from service.  The veteran was also to be afforded VA 
pulmonary and orthopedic examinations to determine the 
severity of his service-connected disabilities.

In letters dated in July and October 1996, the ROIC attempted 
to contact the veteran to obtain the above referenced 
information.  The letters were sent to a mailing address in 
Carlisle, Pennsylvania.  Those attempts proved to be 
fruitless.  However, a statement pertaining to financial 
matters was received from the veteran in October 1996.  He 
listed his Carlisle, Pennsylvania, mailing address.

The veteran appears to have been scheduled for VA 
examinations in July 1997.  A computer-generated sheet 
indicated that the notification of the orthopedic examination 
was "undelivered."  A Report of Contact dated in August 
1997 indicated that the ROIC spoke to the veteran's wife, and 
that she advised the ROIC that the veteran's Carlisle, 
Pennsylvania, mailing address was correct.  The veteran 
subsequently failed to report for a VA orthopedic examination 
scheduled in October 1997.

In November 1997, the ROIC informed the veteran that he had 
failed to report for his scheduled October 1997 VA 
examination.  The ROIC stated the results of the examination 
were vital to the disposition of his appeal.  He was asked 
whether he was willing to report for the examination.  The 
letter was mailed to his Carlisle, Pennsylvania, mailing 
address.  No response was received from the veteran.

Computer generated VA outpatient treatment records were 
associated with the claims folder in September 1998.  Those 
records indicated that the veteran was living in Newport 
News, Virginia.  His wife was noted to reside at his old 
Carlisle, Pennsylvania, address.  Another computer-generated 
report showed that the veteran had requested copies of all 
letters sent to him since March 1998.  A different Newport 
News mailing address was listed at that time.  It is unclear 
from the record as to when the veteran moved to Virginia and 
when his mailing address in Newport News changed.

Thus, in view of the confusion regarding the veteran's 
correct mailing address and because he may not have received 
the notice of his scheduled VA examinations, this matter is 
returned to the Roanoke, Virginia, regional office (RO) to 
afford the veteran another opportunity to appear for his 
examinations.  Once again, the importance of the new 
examinations to ensure adequate clinical findings should be 
emphasized to the veteran.  The veteran should be advised 
that failure to report, without good cause, for an 
examination scheduled in connection with a claim for an 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (1998).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his or her 
claim includes the procurement of medical records to which 
the veteran has made reference.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  As this matter is being returned for 
additional medical examinations, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected disabilities.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected left shoulder and/or asthma 
disability since discharge.  After 
securing the necessary release(s), the RO 
should obtain those records.  The RO 
should also request that the veteran 
provide verification of claimed asthmatic 
attacks.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Lebanon VA Medical Center, the 
Camp Hill VA Outpatient Center, and any 
other identified VA facility since June 
1996.  Once obtained, all records must be 
associated with the claims folder.

3. The RO should schedule the veteran for 
special VA pulmonary and orthopedic 
examinations to determine the severity of 
his service-connected bronchial asthma 
and left shoulder disability.  The 
veteran and his representative should be 
notified of the date, time, and place of 
the examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
the notification letter(s) should be 
associated with the claims file.  Prior 
to the examinations, the claims folder 
must be made available to the examiners 
for review.  Such tests as the examiners 
deem necessary should be performed. 

a.  Special questions for the pulmonary 
examiner:  The purpose of this 
examination is to determine the severity 
of the service-connected bronchial 
asthma.  The examiner must review the 
revised criteria for rating respiratory 
disabilities, together with the criteria 
in effect prior to October 7, 1996.  

A pulmonary function study should be 
administered, and specifically provide 
values for FEV-1 and FEV-1/FVC.  Those 
values should be expressed as a 
percentage of predicted values.  The 
examiner should further state whether the 
veteran uses inhalation or oral 
bronchodilator therapy, systemic (oral or 
parenteral) corticosteroids, systemic 
(oral or parenteral) high dose 
corticosteroids, or immuno- suppressive 
medications.  If so, the examiner should 
state the frequency of use.  The examiner 
should also elicit from the veteran the 
frequency of required visits to a 
physician for care of exacerbations.  The 
examiner should state whether the veteran 
has attacks with respiratory failure, and 
if so, the frequency of the same.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  Describe the complaints and 
findings associated with the 
service-connected left shoulder.  
Specifically, the examiner should 
state whether there are any findings 
of malunion, nonunion, ankylosis, or 
loss of range of motion.

II.  The examination must specify 
the ranges of motion of the left 
shoulder, with normal forward 
elevation being to 180 degrees, 
normal abduction being to 180 
degrees, and normal internal and 
external rotation being to 90 
degrees.

III  The examiner should be asked to 
determine whether the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable, intermediate, or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
Unfavorable ankylosis is described 
by regulation as abduction limited 
to 25 degrees from side.  
Intermediate ankylosis is described 
as ankylosis between favorable and 
unfavorable and favorable ankylosis 
is described as abduction to 60 
degrees, can reach mouth and head.  
38 C.F.R. Part 4, Diagnostic Code 
5200 (1998).

IV.  The examiner must also express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
left shoulder is used repeatedly 
over time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate, or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999).  Therein, the Court 
held that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case.  In doing so, the RO should 
specifically cite the new regulations and 
criteria regarding respiratory disorders, 
effective October 7, 1996.  The RO should 
also determine whether the prior 
regulations or the new regulations are 
most favorable to the veteran.  The RO 
should note that any increased rating 
based solely on the revised regulations 
may not be made effective prior to the 
effective date of the revision.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If appropriate, the SSOC should also 
include and discuss the provision of 
38 C.F.R. § 3.655.  The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

